151 S.E.2d 18 (1966)
268 N.C. 574
James Wayman SCOTT, Sr.
v.
Earl Walton TROGDON, Jr.
No. 612.
Supreme Court of North Carolina.
November 23, 1966.
Ottway Burton, Asheboro, for plaintiff appellant.
Coltrane & Gavin, Asheboro, for defendant appellee.
PER CURIAM.
"[W]hen a trial court sets aside a verdict in its discretion, as here, its action in so doing is not subject to review by appeal to the Supreme Court, in the absence of a manifest abuse of discretion. Walston v. Greene, 246 N.C. 617, 99 S.E.2d 805; Veazey v. City of Durham, 231 N.C. 357, 57 S.E.2d 377; Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686; Bird v. Bradburn, 131 N.C. 488, 42 S.E. 936; Brink v. *19 Black, 74 N.C. 329." Goldston v. Wright, 257 N.C. 279, 125 S.E.2d 462.
Here, as in Goldston, the record discloses no abuse of discretion on the part of the trial court. The appeal is without substance and will be dismissed.
Appeal dismissed.